In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-20-00002-CR
      ___________________________

      EDDIBERTO LOPEZ, Appellant

                     V.

           THE STATE OF TEXAS


   On Appeal from the 432nd District Court
          Tarrant County, Texas
        Trial Court No. 1496518D


  Before Sudderth, C.J.; Gabriel and Kerr, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      On October 31, 2018, Appellant Eddiberto Lopez was convicted of engaging

in organized crime. He did not file a motion for new trial. Over a year later, on

January 2, 2020, he filed a pro se notice of appeal. See Tex. R. App. P. 26.2(a)(1)–(2)

(providing that when a motion for new trial is not timely filed, a criminal defendant

must file a notice of appeal “within 30 days after the day sentence is imposed or

suspended in open court, or after the day the trial court enters an appealable order”).

      On January 3, 2020, we sent Appellant a letter stating that because no motion

for new trial had been filed in this case, his notice of appeal had been due November

30, 2018, and was thus untimely filed. See id. In light of this jurisdictional defect, we

informed Appellant that unless he or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal, we would dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 44.3.

      Appellant filed a pro se response, but it does not show grounds for continuing

the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding

that if an appeal is not timely perfected, a court of appeals does not obtain jurisdiction

to address the appeal’s merits and may take no action other than to dismiss the

appeal). Therefore, we dismiss the appeal. See Tex. R. App. P. 26.2(a)(1), 43.2(f).



                                                       /s/ Bonnie Sudderth
                                                       Bonnie Sudderth
                                                       Chief Justice

                                            2
Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 20, 2020




                               3